DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 12-19, 21-28 are pending.
Claim(s) 12-19 and 24-28 are allowed.
Response to Amendment
This Office Action is responsive to the AFCP 2.0 filed on 08/12/2021.
Claims 12, 21, 22, 24, and 25 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew T. Sever (Reg. No. 66182) on 08/24/2021.
The application has been amended as follows:
Claims 21-23 are canceled.
Reasons for Allowance
Claims 12-19 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112 rejections withdrawn:

In view of the examiner’s amendments, 35 USC § 103 rejections of claims 21-23 are moot:
	Claims 21-23 are canceled via examiner’s amendments. 35 USC § 103 rejections of claims 21-23 are moot in view of the cancellation of claims 21-23 via the examiner’s amendments.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 12, 24, and 25 have overcome the 35 USC § 103 rejections to claims 12-19 and 24-28 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 12-19 and 24-28 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 12, 24, and 25 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 112 of claims 12, 24, and 25 have been fully considered and are persuasive. See page 10 of the applicant’s remarks and arguments submitted on 08/12/2021:
	“Claims 12-19 and 21-28 are rejected under 35 U.S.C. 112(b) as being allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. ….Applicant has amended the claims in order to overcome the rejection(s). 
	As discussed above Applicant has amended these claims to overcome the rejection(s) under 35 U.S.C. § 112(b). Applicant, however, believes that all claims are allowable for the reasons given below.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 12, 24, and 25, and all the 35 U.S.C. § 112 rejections to claims 12-19 and 24-28 as set forth in the previous office action have been withdrawn.

Claims 12-19 and 26:
Claim 12:
	Regarding the previously presented claim 12, Grammatikakis et al. (US20140278332A1) and Ishibashi (US20110137591A1) disclose all the elements of previously presented claim 12 as described in the previous office action mailed on 12/31/2020.
	However, regarding the amended claim 12, none of the Grammatikakis et al. (US20140278332A1), Ishibashi (US20110137591A1), Herzig (US 20130152998 A1), Davidson (US20150269664A1), Cooperrider et al. (US20120143383A1), or Burns et al. (US20100293045A1), taken either alone or in obvious combination disclose, A power-distribution-system, having all the claimed features of applicant’s instant invention, specifically including:	
A power-distribution-system management apparatus comprising: 
“an acquiring unit to acquire an amount of insolation, which is a measurement value measured by a pyranometer, via a smart meter network, 
	a power-generation-amount estimating unit to estimate, on the basis of the amount of insolation, a power generation amount of each of two or more solar power generation facilities and each connected to a power distribution line of a high voltage system, 
	wherein the power-generation-amount estimating unit multiplies the amount of insolation by a coefficient for converting the amount of insolation into a power generation efficiency to thereby calculate the power generation efficiency, and estimates a power generation amount of the solar power generation facility, which is an estimation target of a power generation amount, on the basis of the power generation efficiency, and 
wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under the same condition including the same amount of actual insolation, the power-generation-amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the Page 3power-generation-amount estimating unit determines that the pyranometer has deteriorated, the power-generation-amount estimating unit changes the coefficient by which the amount of insolation corresponding to the pyranometer is multiplied in accordance with the amount of change between the current measured value of insolation and the past measured value of insolation.”

Claims 13-19 and 26 are allowed based on their dependencies on claim 12.




Claims 24 and 27:
Claim 24:
	Regarding the previously presented claim 24, Grammatikakis et al. (US20140278332A1) and Ishibashi (US20110137591A1) disclose all the elements of previously presented claim 24 as described in the previous office action mailed on 12/31/2020.
	However, regarding the amended claim 24, none of the Grammatikakis et al. (US20140278332A1), Ishibashi (US20110137591A1), Herzig (US 20130152998 A1), Davidson (US20150269664A1), Cooperrider et al. (US20120143383A1), or Burns et al. (US20100293045A1), taken either alone or in obvious combination disclose, A power-distribution-system management system, having all the claimed features of applicant’s instant invention, specifically including:	
A power-distribution-system management system comprising: 
“a power distribution line of a high voltage system; 
a plurality of solar power generation facilities connected to the power distribution line; 
Page 7a smart meter network, which is a network used to collect a measurement value of a smart meter that measures electric energy; 
a pyranometer to measure an amount of insolation; and 
a power-distribution-system management apparatus, wherein 
the power-distribution-system management apparatus includes: 
	an acquiring unit to acquire the amount of insolation via the smart meter network; and 
	a power-generation-amount estimating unit to estimate, on the basis of the amount of insolation, a power generation amount of each of the solar power generation facilities, and 
and estimates a power generation amount of the solar power generation facility, which is an estimation target of a power generation amount, on the basis of the power generation efficiency, and 
wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under the same condition including the same amount of actual insolation, the power-generation-amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the power-generation-amount estimating unit determines that the pyranometer has deteriorated, the power-generation-amount estimating unit changes the coefficient by which the amount of insolation corresponding to the pyranometer is multiplied in accordance with the amount of change between the current measured value of insolation and the past measured value of insolation.”

Claim 27 is allowed based on its dependency on claim 24.

Claims 25 and 28:
Claim 25:
	Regarding the previously presented claim 25, Grammatikakis et al. (US20140278332A1) and Ishibashi (US20110137591A1) disclose all the elements of previously presented claim 25 as described in the previous office action mailed on 12/31/2020.
	However, regarding the amended claim 25, none of the Grammatikakis et al. (US20140278332A1), Ishibashi (US20110137591A1), Herzig (US 20130152998 A1), Davidson (US20150269664A1), Cooperrider et al. (US20120143383A1), or Burns et al. (US20100293045A1), taken either alone or in obvious combination disclose, A power-generation-amount estimating method, having all the claimed features of applicant’s instant invention, specifically including:	
A power-generation-amount estimating method comprising: 
“a first step of acquiring an amount of insolation, which is a measurement value obtained by measurement of a pyranometer, via a smart meter network, which is a network used to collect a measurement value of a smart meter that measures an amount of electric power; and 
a second step of estimating, on the basis of the amount of insolation, a power generation amount of each of two or more solar power generation facilities connected to a power distribution line of a high voltage system, 
wherein the second step comprises: 
	multiplying the amount of insolation by a coefficient for converting the amount of insolation into a power generation efficiency to thereby calculate the power generation efficiency; and 
	estimating a power generation amount of the solar power generation facility, which is an estimation target of a power generation amount, on the basis of the power generation efficiency, 
wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under the same condition including the same amount of actual insolation, the second step determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the second step determines that the pyranometer has deteriorated, the second step changes the coefficient the amount of insolation corresponding to the pyranometer is multiplied in accordance with the amount of change between the current measured value of insolation and the past measured value of insolation.”

Claim 28 is allowed based on its dependency on claim 25.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116